Citation Nr: 1043514	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-02 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed bilateral 
lymphedema of the lower extremities.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1972 to January 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of  the RO.


FINDING OF FACT

The Veteran's lymphedema of the lower extremities is not 
etiologically related to service.


CONCLUSION OF LAW

The criteria for a grant of service connection for lymphedema of 
the lower extremities have not been met.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.307, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ), 
as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran dated in December 2004 that fully addressed 
all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
outpatient treatment records and private medical records.  

Additionally, the Veteran was afforded VA examinations in 
September 2005.  Neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


Merits of the Claim

The Veteran asserts that the claimed lymphedema of his lower 
extremities is a result of an injury he sustained during service.   

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service- connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a service-
connected disability.  See 38 C.F.R. § 3.310 (2009); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Veteran was injured in June 1974 while playing football 
during service.  The service treatment records indicate that he 
fell on his right side and bent his right arm up and back.  There 
is no evidence of injury to his lower extremities.  

In February 1975, during service, the Veteran was involved in a 
motor vehicle accident and had pain, bruising, and tenderness in 
his ribs and knee.  No swelling was noted.  

The Veteran's January 1976 discharge examination report contains 
the notation "circ" with regard to "indentifying body marks, 
scars, tattoos."  The Veteran had a discharge diagnosis of 
exogenous obesity.  

The Veteran's dermatologist submitted an opinion in January 2005 
and opined that the Veteran's lymphadenopathy and severe stasis 
dermatitis were made worse by the injury he sustained during 
service.  Dr. J.H. does not offer a supporting rationale for his 
opinion.  

The Veteran submitted a letter from his VA physician who stated 
that he had treated the Veteran for venous stasis and cellulitis 
with gross lymph related growths and open wounds on his lower 
extremities.  While this disorder was bilateral, it was worse on 
his right side than his left.  The VA physician stated these 
disorders were generally caused by trauma; however, hypertension 
and obesity were also causes.  He further opined that the 
Veteran's hypertension caused or at the very least contributed to 
the venous stasis in the left leg, in addition to his 
tachycardia.  

In September 2005, the Veteran underwent two VA examinations.  
The first examination focused on his arteries and veins, and the 
other was a dermatological examination for the skin disorders 
associated with his lymphedema.  

The first diagnosed the Veteran with extreme lymphedema of the 
right lower extremity and lymphedema of the left lower extremity.  
The Veteran reported a football injury during service to the 
right lower extremity.  He further reported discoloration of the 
right lower extremity several weeks after this injury.  Based on 
this report, the examiner opined that it was as likely as not 
that the Veteran's lymphadema had its origins from this injury in 
service.   

At the other examination, the Veteran reported that chronic 
swelling of his right lower extremity began after his in-service 
football injury.   The Veteran was diagnosed with severe stasis 
disease, right greater than left.  He opined that he cannot 
ascertain from the information provided if the Veteran's disorder 
was associated with his military service.  

In October 2005, the first VA examiner filed an addendum to his 
September 2005 opinion in which he stated that he reviewed the 
Veteran's claims file and medical records, in addition to the 
other examination.  He noted that the Veteran's treatment records 
did not support the Veteran's account of having lower extremity 
swelling shortly after his in-service football injury.  

The VA examiner opined that his initial assessment was based 
entirely on the history provided by the Veteran.  After a review 
of the treatment records and the other examination, he determined 
that the Veteran's venous stasis and lymphadenopathy are not 
service connected.  

A second addendum was issued. in October 2005 added that the 
Veteran's separation examination contained no mention of the 
persistent edema claimed by the Veteran.  He again opined that 
the Veteran's disorder was less likely than not secondary to the 
football injury sustained in service.  As a rationale, it was 
stated that there was a complete lack of notation of any 
lymphedema in service or at separation, and while the Veteran's 
treatment records note bilateral knee injuries, there was no 
follow-up to these injuries or any notation of lymphedema.  

In May 2006, the Veteran submitted a letter from his VA physician  
who wrote that he examined the Veteran and reviewed his service 
treatment records and his discharge physical.  He concluded the 
following: the Veteran's football injury "resulted in a 
restriction of the venous circulatory system on all four 
extremities, as noted on the Veteran's discharge examination 
report.  There was also a restriction within the lymphatic system 
to the right leg, marked by the bulbous lymphatic growths on his 
lower right leg, referred to as scaring by the discharge 
physician."  

An  examination of the Veteran showed that his right lower 
extremity was covered with bulbous lymph growths, chronic venous 
stasis, stasis dermatitis, lymph edema, cellulites, stasis 
pigmentation, venous insufficiency, varicose veins, and an open 
ulcer at the ankle.  His left lower extremity was completely 
engulfed by stasis pigmentation, venous insufficiency, chronic 
venous stasis and varicose veins.

The VA physician opined that the Veteran's disorder were caused 
by, or at least made worse by, the impacts on the Veteran from 
his football injury and motor vehicle accident in service.  

The RO requested an additional VA medical opinion to reconcile 
the various opinions in the claim.  An August 2006 opinion stated 
that the Veteran had bilateral lymphadema.  He opined that, while 
the cause of lymphadema was in most cases not known, the Veteran 
had not had any of the common causes, namely extensive surgical 
trauma to the extremities involved or filariasis.  The Veteran's 
injuries and scars noted by the various medical examiners were 
all superficial.  

Furthermore, the operation the Veteran underwent could not have 
interrupted the Veteran's lymph flow or the venous flow and led 
to the Veteran's disorder.  The opinion concluded that the other 
opinion was not based on medical evidence, but rather on pure 
speculation and the Veteran's disorder was not related to his 
service-connected disabilities.

There are multiple medical opinions that address the contended 
relationship between the Veteran's lymphadema of the lower 
extremities and his military service.  It is the responsibility 
of the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  
In so doing, the Board may accept one medical opinion and reject 
others.  Id.  

At the same time, the Board cannot make its own independent 
medical determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

Thus, the Board must determine the weight to be accorded the 
various opinions in this case based on the quality of the 
evidence and not necessarily on its quantity or source.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  See 
Powell v. West, 13 Vet. App. 31, 35 (1999).

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by the 
physicians and whether or not (and the extent to which) they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  

The Court of Appeals for Veterans Claims has held that a medical 
examination report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) 
("[A]medical opinion ... must support its conclusion with an 
analysis that the Board can consider and weigh against contrary 
opinions.").  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual predicate 
in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

There is evidence both for and against the claim.  In favor of 
the claim, one stated that the Veteran's lymphadenopathy was made 
worse by the football injury sustained during service.  However, 
this opinion does not contain a rationale.  Moreover, the opinion 
implies that the Veteran's lymphadema existed at the time of his 
football injury, and was worsened by this injury.  The medical 
records do not support a finding of lymphadema during service. 

Also in favor of the claim is the September 2005 opinion that 
initially stated that the Veteran's lymphadema was incurred as a 
result of the Veteran's football injury.  

However, the physician retracted his opinion because he initially 
relied on the Veteran's lay statement that the swelling and 
discoloration began during service, shortly after his accident.  
After reviewing the records and finding no evidence of swelling 
or discoloration during service, Dr. C.S. opined that the 
lymphadema was not related to service.  

Finally, another opinion found that the Veteran's injuries during 
service resulted in a restriction of the venous circulatory 
system.  He stated that the notation of a "circ" scar on the 
Veteran's discharge report is evidence that there was a 
restriction within the Veteran's lymphatic system, which was 
marked by the bulbous lymphatic growths on the lower right leg.  
The opinion was based on a finding that the "circ" notion on 
the Veteran's service discharge report pertained to a restriction 
on his circulatory system.  However, the Board finds that the 
"circ" notation appeared to pertain to section 39, which was 
for identifying body marks, scars, and tattoos.  The discharge 
report was negative for notations regarding his lower 
extremities, skin, lymphatic or heart/circulatory system. 

The Board notes the negative nexus opinions all base their 
opinions on the lack of evidence of swelling or lymphadema during 
service and the lack of a notion of lymphadema on the Veteran's 
discharge examination report.  While the records note bruising on 
the knees in February 1975 after the Veteran was in a motor 
vehicle accident, there is no mention of swelling, lymphadema, or 
discoloration as a result of the football injury.  

Overall, the Board assigns the most probative weight to the 
negative nexus opinions.  When reviewing the evidence of record, 
the Board is persuaded that these opinions are more probative as 
these opinions are based on a review of all of the medical 
evidence in the file and reflect an analysis of the pertinent 
criteria essential to determine whether the Veteran's lymphadema 
of the lower extremities is related to service.  

The Board finds that the positive nexus opinions are competent; 
however, they are less probative as they are not based on an 
accurate review of the service treatment records.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  In Gilbert, the Court specifically stated that 
entitlement need not be established beyond a reasonable doubt, by 
clear and convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the Veteran prevails.  Thus, to deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.



ORDER

Service connection for lymphedema of the lower extremities is 
denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


